NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4259-18T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

COLLENE WRONKO,

     Defendant-Appellant.
___________________________

                   Submitted May 13, 2020 – Decided June 23, 2020

                   Before Judges Whipple and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Municipal Appeal No. 08-
                   2018.

                   Edward Harrington Heyburn, attorney for appellant.

                   Christopher L.C. Kuberiet, Acting Middlesex County
                   Prosecutor, attorney for respondent (Patrick F.
                   Galdieri, II, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Collene Wronko appeals from an April 29, 2019 order denying

her motion to reinstate her appeal from a municipal court conviction. We affirm.

      On November 23, 2014, defendant was arrested and charged in a summons

complaint with a petty disorderly persons offense of disorderly conduct,

N.J.S.A. 2C:33-2(b); and disorderly persons resisting arrest, N.J.S.A. 2C:29-

2(a)(1).   On December 8, 2014, the police charged defendant in a second

summons complaint with disorderly persons simple assault, N.J.S.A. 2C:12-

1(a)(1); petty disorderly persons harassment, N.J.S.A. 2C:33-4(c); disorderly

persons obstructing the administration of law, N.J.S.A. 2C:29-1(a); and petty

disorderly persons disorderly conduct, N.J.S.A. 2C:33-2(b). After a February 8,

2016 bench trial on the second complaint, defendant was acquitted of simple

assault and harassment, but convicted of obstruction and disorderly conduct.

She was sentenced to an aggregate ten days in jail, a year of probation, and fines

and penalties.

      On February 11, 2016, defendant filed an appeal in the Law Division from

her obstruction and disorderly conduct convictions and moved for bail pending

her appeal. Bail was set at $2500, which defendant posted on the next day.

      On March 14, 2016, a bench trial on the first complaint was conducted in

the North Brunswick Municipal Court. At the trial’s conclusion, the judge


                                                                          A-4259-18T2
                                        2
acquitted defendant of disorderly conduct, but found her guilty of resisting arrest

and sentenced her to $1164 in fines and penalties. She filed an appeal in the

Law Division from her resisting arrest conviction.

       On May 3, 2016, the Law Division judge advised defendant’s attorney that

the fee for the transcript of the first municipal court trial had not been paid, and

that if it was not paid within ten days, the first appeal would be dismissed. Just

over three months later, on August 9, the judge dismissed both appeals without

prejudice because the transcript fees were still unpaid.

       Over a year later, in October 2017, defendant moved to reinstate both

appeals, the judge rendered an oral opinion denying the motion.1 A conforming

order was entered by the judge on January 5, 2018.

       In June 2018, defendant again appealed her obstruction and disorderly

conduct convictions, certifying her failure to timely file the transcripts in the

prior appeals was due to miscommunications with the municipal court and the

transcription service between June 2016 and August 2016 regarding her

payment. Defendant contended her last communication with the municipal court

and the transcription service was August 2016, and it was not until November

2017 that she learned through her attorney the transcription service never


1
    Defendant has not provided the transcript of the December 22, 2017 hearing .
                                                                            A-4259-18T2
                                         3
received   defendant's    check.      Defendant     asserted   there   were     again

miscommunications with the transcription service regarding payment until May

2018, when her attorney was finally able to pick up the transcripts. However,

the Law Division judge still had not received the transcripts as of October 2018,

so again dismissed the appeal without prejudice based on defendant’s failure to

provide the transcript of the first municipal court trial.

      On October 30, 2018, defendant moved to reinstate her June 2018 appeal,

supplying transcripts from municipal court proceedings on September 28, 2015,

February 8, 2016, and March 14, 2016, contending the Law Division judge did

not have the transcripts for the June 2018 appeal because the North Brunswick

Municipal Court failed to transmit them to the Middlesex County Criminal Case

Manager and the prosecutor. Her motion to reinstate was denied on April 29,

2019, with a written opinion wherein the judge concluded, after reviewing the

record, that defendant failed to prosecute her appeal. The judge stated:

             The court rules allow the Law Division to dismiss an
             appeal for failure to prosecute. See R. 3:23-7. This rule
             gives the Law Division authority similar to that
             conferred to appellate courts by Part II of the court
             rules. See R. 2:8-2, R. 2:9-9. Courts should be cautious
             when dismissing an appeal, especially when the litigant
             is not at fault, and the attorney bears responsibility for
             noncompliance. Paxton v. Misiuk, 34 N.J. 453, 458
             (1961); James v. Francesco, 61 N.J. 480 (1972)
             (reversing Appellate Division decision denying motion

                                                                              A-4259-18T2
                                         4
to reinstate where defendant failed to prosecute appeal
for four months). So in exercising my discretion, it is
important to look at fault, not just the failure to
prosecute itself.

       When appropriate, a court should consider
sanctioning the attorney rather than dismissing the
appeal. Paxton, 34 N.J. at 458. But despite this, there
are times when attorney sanctions are not enough, as is
often the case where long delays result from failure to
comply with the court rules, even though the litigant is
blameless. See Zaccardi v. Becker, 162 N.J. Super.
329, 332-[]33 (App. Div. 1978).

       Here, the delay is long, and much of it is
unexplained.        For example, Wronko, in her
certification, never explains what happened for over a
year and three months—between August 2016 and
November 2017. She knew her appeal had been
dismissed, and she never explains what she and her
attorney were doing to remedy the problem. Unlike the
cases where the litigant is blameless and courts try not
to visit the sins of the attorney on the client, she knew
her appeal had been dismissed. She did nothing.

       But even if Wronko were blameless, I would still
deny her application. The allegations against her arose
in November 2014—over four years ago. The prejudice
to the State's case would be patent. The officer and
other witnesses would have to remember details from
many years ago. That assumes these witnesses are still
available. This is not a case, even assuming Wronko is
blameless, where an attorney sanction would be an
effective remedy.

      It comes down to this: I find that Wronko failed
to prosecute her appeal, which resulted in excessively
long delays in perfecting it. Once she found out that

                                                            A-4259-18T2
                           5
            her appeal had been dismissed, she and her attorney
            should have worked diligently to resolve the problem.
            They did not. Thus, I deny her motion to reinstate.

      This appeal followed. On appeal, defendant argues:

            A. THE LAW DIVISION ABUSED ITS DISCRETION
            BY DISMISSING DEFENDANT[]'S APPEAL
            WHERE THE MUNICIPAL COURT CLERK FAILED
            TO FILE THE TRIAL TRANSCRIP[T]S WITH THE
            CRIMINAL DIVISION MANAGER AND THE
            PROSECUTOR.

      Ordinarily, in our review of the Law Division's decision on a municipal

appeal, "[w]e consider only the action of the Law Division and not that of the

municipal court." State v. Adubato, 420 N.J. Super. 167, 175-76 (App. Div.

2011) (citation omitted).    We consider "whether the findings made could

reasonably have been reached on sufficient credible evidence present in the

record." State v. Stas, 212 N.J. 37, 49 (2012) (quoting State v. Locurto, 157 N.J.
463, 471 (1999)). "Unlike the Law Division, which conducts a trial de novo on

the record, Rule 3:23-8(a), we do not independently assess the evidence." State

v. Gibson, 429 N.J. Super. 456, 463, (App. Div. 2013) (citing Locurto, 157 N.J.

at 471), rev'd on other grounds, 219 N.J. 227 (2014). Here, however, our review

must be viewed in the context of the substantive effect of the order denying

defendant her fundamental right to appeal a municipal court conviction. State

v. Lawrence, 445 N.J. Super. 270, 274 (App. Div. 2016).

                                                                          A-4259-18T2
                                        6
             The rules of court are designed to expedite litigation
             and are intended for the equal benefit of all parties. . . .
             There are situations in which relief from the prescribed
             timetable is warranted, . . . [b]ut the discretion is to be
             exercised by the courts and not by the unilateral
             decision of counsel for one of the parties.

             Zaccardi v. Becker, 88 N.J. 245, 254 (1982) (alteration
             in original) (quoting Gnapinsky v. Goldyn, 23 N.J. 243,
             247-48 (1957)).

      Here, based on our review of the record, we discern no abuse of that

discretion. The Law Division judge undertook a measured review to determine

the levels of culpability for delay in order to avoid visiting the sins of the lawyer

upon a blameless litigant. He rejected defendant's argument that the delay was

caused by the North Brunswick Municipal Court Clerk's office's untimely

transmission of the record to the Middlesex County Criminal Case Manager and

the prosecutor, because defendant did not explain a fifteen-month delay between

August 2016 and November 2017. The court's conclusion, that defendant was

not blameless, is supported by the record.

      Affirmed.




                                                                             A-4259-18T2
                                          7